EXHIBIT 10.2




REAFFIRMATION AND CONFIRMATION AGREEMENT
(Security Documents)
 
This Reaffirmation and Confirmation Agreement is made as of the 27th day of
February, 2008 by COLOR EDGE LLC (f/k/a MCEI, LLC), a Delaware limited liability
company (“MCEI”), COLOR EDGE VISUAL LLC (f/k/a MCEV, LLC), a Delaware limited
liability company (“MCEV”), and CRUSH CREATIVE LLC (f/k/a MCRU, LLC), a Delaware
limited liability company (“MCRU”; each of MCEI, MCEV, and MCRU referred to as a
“Borrower” and, collectively, as the “Borrowers”), MERISEL, INC., a Delaware
corporation (“Merisel”), MERISEL AMERICAS, INC., a Delaware corporation
(“Merisel Americas”) and certain other affiliates of the Borrowers party hereto
(“Subsidiary Guarantors”; each of Merisel, Merisel Americas and the Subsidiary
Guarantors, a “Corporate Guarantor” and, collectively, the “Corporate
Guarantors”) in favor of Amalgamated Bank, a New York banking corporation, as
lender for itself and other lenders party to the Credit Agreement referred to
herein from time to time (“Lender”).
 
W I T N E S S E T H :
 
WHEREAS, the Borrowers, the lenders party thereto and the other parties thereto
have previously entered into that certain Credit Agreement, dated as of March 1,
2005, as amended by Amendment No. 1 thereto, dated as of August 8, 2005 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”);
 
WHEREAS, the undersigned Loan Parties have previously entered into a Security
Agreement, dated as of March 1, 2005, as amended as of August 8, 2005 (the
“Security Agreement”) in favor of Lender pursuant to the Existing Credit
Agreement, granting a Lien on property of each such Person as collateral
security for the payment and performance in full of all the Secured Obligations
(as defined in the Security Agreement);
 
WHEREAS, the undersigned Loan Parties have also previously entered into certain
other Security Documents (as defined in the Existing Credit Agreement) in favor
of Lender to secure the obligations and liabilities of each Loan Party under the
Loan Documents (as defined in the Existing Credit Agreement);
 
WHEREAS, on the date hereof, the Borrowers and the Lender are entering that
certain Amendment No. 2 to the Existing Credit Agreement, dated as of the date
hereof (“Amendment No. 2” and the Existing Credit Agreement, as amended by
Amendment No. 2 and as may be further amended, amended and restated,
supplemented or modified from time to time, the “Amended Credit Agreement”;
capitalized terms used herein and not otherwise defined having the meanings
assigned in the Amended Credit Agreement), to amend the Existing Credit
Agreement as set forth therein;WHEREAS, as a condition to Lender’s agreement to
enter Amendment No. 2, Lender requires each of the undersigned to execute and
deliver this Reaffirmation and Confirmation Agreement;
 
 

--------------------------------------------------------------------------------

 
NOW, THEREFORE, for due and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is agreed as follows:
 
1.           Each undersigned Loan Party represents and warrants that the
recitals above are true and correct.
 
2.           Each undersigned Loan Party (i) acknowledges receipt of a copy of
Amendment No. 2; (ii) consents to the execution and delivery thereof by the
other Loan Parties; (iii) agrees to be bound thereby; and (iv) affirms that
nothing contained therein shall modify in any respect whatsoever its guaranty of
the obligations and liabilities of the Loan Parties to the Lender (the
“Guarantee”).
 
3.           Each undersigned Loan Party acknowledges and agrees that, on and as
of the date hereof, the Schedules to the Security Agreement attached hereto as
Exhibit A shall replace in their entirety the Schedules to the Security
Agreement previously delivered.
 
4.           Each undersigned Loan Party hereby remakes the representations and
warranties set forth in each Security Document (as defined in the Amended Credit
Agreement) for the benefit of Lender as of the date hereof and confirms that the
information in each such Security Document (as supplemented hereby) remains true
and correct as of the date hereof.
 
5.           Each undersigned Loan Party reaffirms the execution and delivery of
the Security Agreement and each other Security Document (as defined in the
Amended Credit Agreement), reaffirms the Guarantee and each such Security
Document in its entirety, including its obligations thereunder, and acknowledges
and agrees that each such Security Document is and shall continue to remain in
full force and effect, and the security interest granted under the Security
Agreement continues in effect as security for all obligations and liabilities
under the Amended Credit Agreement, and each other such Security Document
continues in effect to secure the obligations and liabilities of each Loan Party
under the Loan Documents (as defined in the Amended Credit Agreement).
 
Although each of the Loan Parties has been informed of the matters set forth
herein and in Amendment No. 2. and has acknowledged and agreed to same, such
Loan Parties understand that the Lender has no obligation to inform any of the
Loan Parties of such matters in the future or to seek any of the Loan Parties'
acknowledgment or agreement to future amendments or waivers, and nothing herein
shall create such a duty.


This Reaffirmation and Confirmation Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without reference to
principles of conflicts of law.


*           *           *           *           *
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the undersigned has executed this Reaffirmation and
Confirmation Agreement as of the date first above written.

 

 
MERISEL, INC.
MERISEL AMERICAS, INC.
         
 
By:
/s/ Donald R. Uzzi       Name: Donald R. Uzzi       Title: Chief Executive
Officer and President of each of the above-named entities          

 
 

 
COLOR EDGE LLC
COLOR EDGE VISUAL LLC
COMP 24 LLC
CRUSH CREATIVE LLC
DENNIS CURTIN STUDIOS, LLC
MADP, LLC
FUEL DIGITAL, LLC
   
 
By:
 
 
Merisel Americas, Inc., as sole Member of each of the above-named entities
 
 
 
By:
/s/ Donald R. Uzzi       Name: Donald R. Uzzi       Title: Chief Executive
Officer and President          

 
 

  ADVERTISING PROPS, INC.    
 
By:
 
MADP, LLC, as Sole Shareholder
 
 
 
By:
/s/ Jon H. Peterson       Name: Jon H. Peterson       Title: Manager          

 
Acknowledged and agreed: 
 
       
AMALGAMATED BANK, as Lender
 
       
/s/George N. Jarvis
   
 
 
Name: George N. Jarvis
   
 
 
Title : Executive Vice President
   
 
 

 